Title: To George Washington from Charles Smith, 22 August 1758
From: Smith, Charles
To: Washington, George

 

Dr Sir
Fort Loudoun Augt 22 1758

I Receivd Your Favour Dated the 20th & has sent Down Your Inclos’d Letters to Allexan⟨a⟩ by Mr Cooper.
You say I Did very Rong in Keeping Govenours Fauiquars Letter to Governour Sharp so Long, & then Sending it to you I can assure You to my knowledg I Never see the Letter but allways takes the Greatest Care of there Letters, as Well as Yours Which I Shall Resarve as Part of My Care.
I Receivd a Letter From Governour Sharp Dated the 18th Wherein he Informs me that it is Reported, as Lewes Burg was given up the 22d of Last Month but with What Foundation he knows not.
it Gives me a Deal of Sattesfaction to here that You & the rest of the Gentn Lives so agreable to Your one tastes, it is more then I can say, for this is the Dulest Place You ever See.
I have Wrote to hardewick at Every Oppertunity to Answer Your Letters, as I am sensibel he ought so to do, I am in Hast, & no more to ad, beleive I am Your Friend & Very Humbe Servt

Chs Smith

